Name: Council Regulation (EEC) No 3519/83 of 12 December 1983 laying down certain measures for acid oils from refining of by-products of olive oil or olive-residue oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  agri-foodstuffs;  tariff policy
 Date Published: nan

 Avis juridique important|31983R3519Council Regulation (EEC) No 3519/83 of 12 December 1983 laying down certain measures for acid oils from refining of by-products of olive oil or olive-residue oil Official Journal L 352 , 15/12/1983 P. 0002 - 0002 Finnish special edition: Chapter 3 Volume 17 P. 0021 Spanish special edition: Chapter 03 Volume 29 P. 0150 Swedish special edition: Chapter 3 Volume 17 P. 0021 Portuguese special edition Chapter 03 Volume 29 P. 0150 *****COUNCIL REGULATION (EEC) No 3519/83 of 12 December 1983 laying down certain measures for acid oils from refining of by-products of olive oil or olive-residue oil THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Regulation (EEC) No 3172/80 (3), as last amended by Regulation (EEC) No 2551/83 (4), provides that for the purposes of controlling the quality of oil packaged by approved plants, by-products of the refining of olive oil and olive-residue oil produced in the Community should have added to them a defined quantity of certain non-olive products; Whereas these checks are not applicable at present to acid oils from refining derived from by-products of olive oil and olive-residue oil; Whereas there is always the risk that esterified oils showing the characteristics of olive oil, produced from these acid oils from refining, may be fraudulently employed as olive oils for human consumption and thus benefit from consumption aid; whereas in order to prevent such a risk, acid oils from refining should be treated in the same way as by-products from refining, HAS ADOPTED THIS REGULATION: Article 1 Acid oils from refining of by-products of olive oil or olive-residue oil falling within subheading 15.10 C of the Common Customs Tariff may be subject to the same treatment as by-products from refining of olive oil or olive-residue oil falling within subheading 15.17 B of the Common Customs Tariff. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1983. For the Council The President C. SIMITIS (1) OJ No C 253, 21. 9. 1983, p. 4. (2) Opinion delivered on 18 November 1983 (not yet published in the Official Journal). (3) OJ No L 331, 9. 12. 1980, p. 27. (4) OJ No L 252, 13. 9. 1983, p. 8.